555 P.2d 217 (1976)
Paul F. OELSNER and Elaine E. Oelsner, husband and wife, Appellants,
v.
CHARLES C. MEEK LUMBER CO. OF CARSON CITY, a partnership, Respondent.
No. 8503.
Supreme Court of Nevada.
October 20, 1976.
Goldwater, Fahrenkopf, Mortimer, Sourwine, Mousel & Pinkerton and Julien G. Sourwine, Reno, for appellants.
Robert A. Grayson, Carson City, for respondent.

OPINION
PER CURIAM.
An order granting appellants' motion for summary judgment was entered March 14, 1975. The order, inter alia, awarded appellants an attorney's fee in the amount of $2000. Notice of entry of the order was served on respondent's counsel, by mail, the same day. NRAP 4(a); NRAP 26(a).
On April 4, 1975, respondent filed a motion pursuant to NRCP 59 "... for an order amending and altering the judgment herein regarding attorney's fees ..." On September 19, 1975, the trial court granted the motion and entered an order reducing the fee award to $1000. This appeal contends the September 19, 1975 order is void. We agree.
A "motion to amend" filed under NRCP 59 "... shall be served not later than 10 days after service of written notice of entry of the judgment." NRCP 59(e). Here, the "motion to amend" was not filed within the required 10 day period; therefore, the district court was without jurisdiction to consider it. Cf. Culinary Workers v. Haugen, 76 Nev. 424, 357 P.2d 113 (1960). Accordingly, the September 19, 1975 order, being null and void, is vacated.